DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 of copending Application No. 16574386 in view of AAPA (Applicant Admitted Prior Art) ([see instant specification, Fig.1]). It is known to combine prior art elements according to known methods to yield predictable results. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the conventional memory system have additional functionality and communication capability via the control circuits.
This is a provisional nonstatutory double patenting rejection.
Instant application
Copending Application # 16574386

a cell region; a row control circuit configured to control a row operation of the cell region;  10a column control circuit configured to control a column operation of the cell region; a command decoder configured to process a command provided from the memory controller and to control the row control circuit and the column control circuit;  15a data transceiver configured to transmit/receive data to/from the channel according to control of the command decoder; and an intermediate buffer configured to communicate with the column control circuit or the data transceiver according to a first plurality of control signals from the command decoder.


2. The memory system of claim 1, wherein the memory device further comprises a path setting circuit configured to provide a first data transmission path between the column control circuit and the intermediate buffer, a second data transmission path between the 29data transceiver and the intermediate buffer, or a third data transmission path between the column control circuit and the data transceiver, according to a second plurality of control signals from the command decoder.







1. A memory device comprising: a cell region; a row control circuit configured to control a row operation of the 5cell region; a column control circuit configured to control a column operation of the cell region; a command decoder configured to process a command provided from a memory controller and to control the row control circuit and 10the column control circuit; a data transmitter/receiver configured to transmit or receive data according to control of the command decoder; and an intermediate buffer configured to communicate with the column control circuit or the data transmitter/receiver 

2. The memory device of claim 1, further comprising a path setting circuit configured to set a first data transmission path between the column control circuit and the intermediate buffer, a second data 20transmission path between the data transmitter/receiver and the intermediate buffer, or a third data transmission path between the column control circuit and the data transmitter/receiver, according to a second plurality of control signals from the command decoder.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA (Applicant Admitted Prior Art) in view of Rajan (US 20140192583).

With regards to claim 1, AAPA teaches

A memory system comprising one or more of memory modules coupled to a memory controller through a channel, each of the one or more of memory modules comprising a plurality of ranks, 5each of the plurality of ranks comprising a plurality of memory devices, ([AAPA 0004-0013, Fig.1] memory system including memory controller, ranks, and banks with rank shared bus referred to as memory channel).
	AAPA does not explicitly teach wherein each of the plurality of memory devices comprises: a cell region; a row control circuit configured to control a row operation of the cell region;  10a column control circuit configured to control a column operation of the cell region; a command decoder configured to process a command provided from the memory controller and to control the row control circuit and the column control circuit;  15a data transceiver configured to transmit/receive data to/from the channel according to control of the command decoder; and an intermediate buffer configured to communicate with the column control circuit or the data transceiver according to a first plurality of control signals from the command decoder.
	Rajan teaches wherein each of the plurality of memory devices comprises: a cell region; ([Rajan 0730] memory storage cells of DRAM) a row control circuit configured to control a row operation of the cell region; ([Rajan 0322-0323, 0730] memory storage cells of DRAM devices may be arranged into multiple banks, each bank having multiple rows, where first information is received (702) in association with a first operation, row operation, to be performed on at least one of the memory circuits (DRAM chips)) 10a column control circuit configured to control a column operation of the cell region; ([Rajan 0322-0323, 0730] and each row having multiple columns, where The buffer chip also receives (706) second information associated with a second operation, for example, a column operation ) a command decoder configured to process a command provided from the memory controller and to control the row control circuit and the column control circuit; ([Rajan 0311, 0326, 0468, Fig. 24] DRAM circuit, in which case the memory controller may provide sixteen row address bits and three bank address bits during a row operation (e.g. an activate operation), and provide eleven column address bits and three bank address bits during a column operation ( e.g. a read or write operation)) 15a data transceiver configured to transmit/receive data to/from the channel according to control of the command decoder; ([Rajan 0519-0521] In an FB-DIMM memory system 2400, a memory controller 2402 may place commands and write data into
frames and send the frames to interface circuits ( e.g. AMB chip 2404, etc.). Further, in the FB-DIMM memory system 2400, there may be oneAMB chip 2404 on each of a plurality
of DIMMs 2406A-C. For the memory controller 2402 to address and control DRAM circuits, it may issue commands that are placed into frames) and an intermediate buffer configured to communicate with the column control circuit or the data transceiver according to a first plurality of control signals from the command decoder ([Rajan 0301, 0519-0520, Fig. 24, 197] memory controller may write/send commands to intermediate circuit/advanced memory buffer (AMB i.e. intermediate buffer) through path/southbound lane (i.e. rank shared bus) and to/from DRAM circuits via northbound lane using pass-through or merging logic). 


With regards to claim 2, AAPA in view of Rajan teaches
The memory system of claim 1, wherein the memory device further comprises a path setting circuit configured to provide a first data transmission path between the column control circuit and the intermediate buffer,  a second data transmission path between the 29data transceiver and the intermediate buffer, ([Rajan 0301, 0519-0520, Fig. 24, 197] memory controller may write/send commands to intermediate circuit/advanced memory buffer (AMB i.e. intermediate buffer) through path/southbound lane (i.e. rank shared bus) and to/from DRAM circuits via northbound lane using pass-through or merging logic) or a third data transmission path between the column control circuit and the data transceiver, according to a second plurality of control signals from the command decoder ([Rajan 0520] The AMB chip 2404 closest to the memory controller 2402 may then relay the frames to the next AMB chip 2404 via its own southbound lane. In this manner, the frames may be relayed to eachAMB chip 2404 in the FB-DIMM memory channel.).  

With regards to claim 3, AAPA in view of Rajan teaches
The memory system of claim 2, wherein the plurality of ranks includes a first rank, the first rank including a first plurality of memory devices, the first plurality of memory devices respectively including a first plurality of command decoders, a first plurality of path 10setting circuits, a first plurality of intermediate buffers, a first plurality of column control circuits, and a first plurality of data transceivers, wherein when the memory controller provides a rank-level command to the first rank, each of the first plurality of command decoders causes a corresponding one of the first plurality of path 15setting circuits and a corresponding one of the first plurality of intermediate buffers to transmit data between a corresponding one of the first plurality of column control circuits and the corresponding one of the first plurality of intermediate buffers, and when the memory controller provides a channel-level command 20to the first rank, each of the first plurality of command decoders causes the corresponding one of the first plurality of path setting circuits and the corresponding one of the first plurality of intermediate buffers to transmit data between a corresponding one of the first plurality of data transceivers and the corresponding one of the first 30plurality of intermediate buffers ([Rajan 0526-0527, 0572, Figs. 22A, 24, 85A] JEDEC standards and specifications allow for the communication where DRAM circuits are employed, such DRAM (e.g. DDR2 SDRAM) circuits may be composed of a plurality of portions ( e g ranks, sub-ranks, banks, sub-banks, etc.) that may be capable of performing operations (e.g. precharge, activate, read, write, refresh, etc.) in parallel ( e.g. simultaneously, concurrently, overlapping, etc.). The JEDEC standards and specifications describe how DRAM (e.g. DDR2 SDRAM) circuits are composed and perform operations in response to commands and the AMB chips allow the memory controller to communicate with the DRAM circuits in a given FB-DIMM channel).   

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding memory ranks.
US 7711887 B1
US 7694093 B2
US 20170262367 A1
US 20150106560 A1
US 20080082763 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132